Citation Nr: 1015458	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-00 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for bilateral flat 
feet with claw toes, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for allergic vasomotor 
rhinitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The Veteran had active service from February 1983 to February 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  Bilateral flat feet with claw toes is manifested by pain, 
tenderness, mild pes planus, and hammertoe deformity of the 
second through fifth toes bilaterally.

2.  Allergic vasomotor rhinitis is manifested by moderate 
rhinitis with 70 to 90 percent obstruction; there is no 
evidence of polyps.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bilateral flat feet with claw toes have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321(b)(1), 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5276 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for allergic vasomotor rhinitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.97 
Diagnostic Code 6522 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

A letter dated in September 2006 invited the Veteran to 
submit evidence showing that her service connected 
disabilities had increased in severity.  The evidence of 
record was listed and the Veteran was told how VA would 
assist her in obtaining additional relevant evidence.  The 
Veteran was advised of the manner in which VA determines 
disability ratings and effective dates.  

In June 2008 the Veteran was advised of the specific criteria 
pertaining to her foot disability and rhinitis.  

Except as discussed below, the content of the notice provided 
to the Veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims.  Therefore, the record reflects that she was 
provided with a meaningful opportunity during the pendency of 
her appeal such that the preadjudicatory notice error did not 
affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, a VA examinations have 
been conducted, and the Board finds that the examinations 
were adequate in that they were performed by neutral, skilled 
providers who accurately recited the Veteran's history and 
discussed the rationale underlying their opinions.  The 
Veteran has not otherwise identified any additional evidence 
or information which could be obtained to substantiate the 
claims.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2009).  

In determining the level of impairment, the disability must 
be considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2009).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
38 C.F.R. §§ 4.1, 4.2 (2009); see also Francisco v. Brown, 7 
Vet. App. 55 (1994). In Hart v. Mansfield, 21 Vet. App. 505 
(2007), however, the Court held that "staged ratings" are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  In this case the Board has concluded that 
the disabilities in question have not significantly changed 
and that uniform evaluations are warranted for the period in 
question.

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2009).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

	Foot Disability

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Pursuant to the rating schedule, bilateral flatfoot is 
evaluated as 30 percent disabling where it is severe, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, and characteristic callosities.  A 50 
percent evaluation is warranted for bilateral flatfoot where 
it is pronounced, with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, and 
not improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2009).

A 30 percent evaluation is warranted for bilateral claw foot 
(pes cavus) with all toes tending to dorsiflexion, limitation 
of dorsiflexion at the ankle to a right angle, shortened 
plantar fascia, and marked tenderness under the metatarsal 
heads.  
A 50 percent evaluation is assignable where there is claw 
foot with marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful callosities, 
marked varus deformity.  38 C.F.R. § 4.71a, Diagnostic Code 
5278 (2009). 

The Board notes in passing that the Veteran has also been 
awarded separate 10 percent ratings for hallux valgus of each 
great toe under Diagnostic Code 5280.  Although service 
connection was granted for hallux valgus as secondary to the 
service-connected bilateral flat feet with claw toes, the 
disability ratings assigned for each great toe are not 
currently before the Board on appeal.

On VA examination in October 2006, the Veteran complained of 
pain in both feet.  She ranked her pain as 5/10 and stated 
that it was 8/10 with flare ups.  She stated that she had 
flare ups four times per week and lasted approximately 30 
minutes, and that they were provoked by standing and walking.  
She stated that Tylenol, Naproxen, or Aleve were effective 
for pain control.  She endorsed weakness of the feet, 
stiffness of the ankles, and swelling and giving way of the 
feet.  She noted that the pain in her feet did interfere with 
her work at times, but that she had not been prescribed 
complete rest in the previous 12 months.  On physical 
examination, the Veteran walked into the examination room 
without assistive devices.  Her balance was good.  She could 
stand on her toes and heels and could also walk on her toes 
and heels with some difficulty due to balance.  She could 
squat half way.  Ankles had normal range of motion.  There 
was no valgus or varus angulation of the os calcis.  There 
was no effusion, pain, or tenderness.  Both feet had callus 
formation at the proximal interphalangeal joint on the second 
through fifth toes.  Hammertoe deformity was also noted, 
though the examiner noted that it was flexible.  Range of 
motion was full, with some discomfort at the end of the range 
expressed by muscle guarding.  Mild tenderness was noted at 
the first metatarsophalangeal joints.  There was a mild 
degree of decrease in the plantar arch bilaterally, with no 
pain or tenderness under the plantar fascia.  There were no 
skin or vascular changes.  Alignment of the Achilles tendons 
was normal and there was no valgus deformity.  There was no 
malalignment of the forefoot or midfoot.  With respect to the 
Veteran's hammertoes, the examiner noted that range of motion 
was full passively, with complaints of discomfort at the 
extreme range on extension and flexion of all does.  
Repetitive movement failed to demonstrate any change in 
range.  There was no evidence of abnormal weight bearing.  X-
rays revealed no acute fracture or dislocation, plantar 
spurring, or soft tissue swelling.  The pertinent diagnoses 
were mild degree of pes planus with clinical hammertoes 
deformity.  The examiner noted that during flare ups, there 
could be significant change in range of motion and functional 
capacity, but the degree could not be stated with any medical 
accuracy.  He also noted that there was no evidence of 
incoordination or lack of endurance.

An additional VA examination was carried out in January 2008.  
The Veteran stated that her foot pain had worsened since her 
October 2006 examination.  She rated the pain as 8/10, 
increasing to 9/10 with flare ups.  She noted that flare ups 
occurred daily, lasted about an hour, and were provoked by 
excessive sue of her feet.  She indicated that rest and 
Motrin helped alleviate pain.  She endorsed weakness, 
stiffness, swelling, giving way, and locking.  She reported 
that her physician would be ordering corrective shoes and 
stated that she used gel inserts.  She stated that her 
physician had written a prescription for complete bed rest 
for a couple of days in the previous 12 months.  On physical 
examination, the Veteran walked into the examining room 
without assistive devices; her gait was slightly antalgic.  
Her balance was good.  She had difficulty standing on her 
toes and heels as well as walking on her toes and heels, due 
to foot pain.  She was unable to fully squat due to back and 
foot pain.  There was callus formation on the dorsal aspect 
of the proximal interphalangeal joints of the second through 
fifth toes bilaterally.  Hammertoe deformity was noted on the 
second through fourth toes, though range of motion was noted 
to be flexible and close to full.  There was no evidence of 
abnormal weight bearing an no abnormal wear of the Veteran's 
shoes.  Passive range of motion was full, though active range 
was partial with pain noted at the end of the range.  Pain 
was noted throughout the range of the first 
metatarsophalangeal joints.  Decreased plantar arch was noted 
on both feet, with mild tenderness under the plantar fascia.  
The dorsalis pedis and posterior tibial pulses were palpable 
at 1+ bilaterally.  Alignment of the Achilles tendon was 
normal on both weight bearing and nonweightbearing 
examination.  There was no malalignment of the forefoot or 
midfoot.  Repetitive motion revealed no change in range of 
motion.  The examiner noted that flare ups could change the 
Veteran's range of motion but that the degree of change could 
not be stated with any medical accuracy.  The examiner also 
noted that physically exerting activity would most likely 
provoke flare up pain, but that it should not limit the 
Veteran's occupational opportunities.  The impression was 
bilateral mild pes planus and hammertoe deformity.

VA treatment records reflect that the Veteran underwent right 
bunionectomy in October 2008.

An additional VA examination was carried out in August 2009.  
The Veteran's history was reviewed.  The examiner noted that 
the Veteran wore corrective shoes and customized inserts, 
which provided some relief.  On physical examination, there 
was diffuse swelling on the dorsum of the right foot with a 
tender, warn, and swollen right first metatarsophalangeal 
joint.  There was tenderness on compression of both feet.  
There was no instability or weakness.  No unusual shoe wear 
was noted; however, the Veteran described worn soles on the 
lateral aspect of shoes she wore more frequently.  There were 
no vascular changes.  Hammertoes were noted bilaterally at 
the second through fourth toes with corns on the dorsum of 
the proximal interphalangeal joints.  Both longitudinal 
arches were decreased.  The Achilles tendons were normally 
aligned on weight bearing and nonweightbearing, and were not 
painful to manipulation.  Both feet had normal alignment of 
the forefoot and midfoot.  The Veteran could stand on one leg 
and on her toes and heels. Gait was slow and mildly antalgic 
due to decreased weight shifting on both legs.  The 
impression was bilateral pes planus and bilateral hammertoes.  
The examiner noted that the DeLuca provisions could not be 
clearly delineated and that during flare ups the Veteran 
could have an increase in foot pain that would affect her 
functional capacity; he stated that he could not estimate the 
additional functional loss.

As discussed, the Veteran is in receipt of a 30 percent 
evaluation for her bilateral foot disability.  This 
evaluation contemplates severe bilateral flatfoot or claw 
foot with all toes tending to dorsiflexion, ankle 
dorsiflexion limited to a 90 degree angle, shortened plantar 
fascia, and marked tenderness under the metatarsal heads.  A 
higher evaluation requires evidence or the functional 
equivalent of pronounced flatfoot or marked claw foot.  The 
record does not demonstrate pronounced flatfoot or marked 
claw foot.  Rather, at worst, flatfoot has been described as 
no more than moderate.  The Veteran has normal range of 
motion of the ankles and good range of motion of the toes, 
with some discomfort at the end of the range.  There is no 
pain or tenderness under the plantar fascia.  There is no 
malalignment of the Achilles tendons, the forefoot, or the 
midfoot.  There is no valgus deformity.  While hammertoe 
deformity has been identified, it does not involve all toes 
and is flexible.  In summary, the evidence demonstrates that 
the current 30 percent evaluation is appropriate and that a 
higher evaluation is not warranted.  

The Board accepts that the Veteran has functional impairment 
and pain.  See DeLuca.  The Board also finds the Veteran's 
own reports of symptomatology to be credible.  However, 
neither the lay nor medical evidence reflects the symptoms 
and objective findings required for the next higher 
evaluation.  Here, repetitive exercise did not change the 
ranges of motion to any significant degree.  As such, the 
Board finds that the currently assigned 30 percent evaluation 
is appropriate for the Veteran's bilateral foot disability.

The Board notes that the Veteran is competent to report that 
her disability is worse.  However, the more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that the 
currently assigned evaluation for the Veteran's bilateral 
foot disability is appropriate.  The evidence preponderates 
against a finding that an increased evaluation is warranted.  
As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

	Allergic Vasomotor Rhinitis

The Veteran is currently assigned a 10 percent evaluation for 
allergic rhinitis under 38 C.F.R. § 4.97, Diagnostic Code 
6522.  Such rating is warranted for allergic or vasomotor 
rhinitis without polyps, but with greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  A 30 percent rating is warranted 
for allergic or vasomotor rhinitis with polyps.

Under Diagnostic Code 6510, pertaining to chronic sinusitis 
or pansinusitis, a 50 percent rating is warranted following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A 30 percent rating is warranted for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non- incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  An incapacitating episode is 
defined in the note following Diagnostic Code 6510 as one 
that requires bed rest and treatment by a physician.

A VA examination was carried out in September 2006.  The 
examiner reviewed the Veteran's history, noting chronic nasal 
congestion, blockage, discomfort, and allergies.  Physical 
examination revealed normal external nasal and paranasal 
sinus structures.  Internally, the septum was relatively 
straight.  The turbinates were severely hyperemic with a 
moderate watery discharge.  No polyps were seen.  No other 
lesions or abnormalities were detected.  The nasal air 
passages were approximately 85 to 90 percent obstructed 
bilaterally.  The sinuses were negative.  The impression was 
severe chronic allergic vasomotor rhinitis with significant 
bilateral obstruction.

The Veteran was also afforded a VA examination in January 
2008.  She reported various allergies which were treated with 
a variety of oral antihistamines, nasal sprays, and washes.  
She described headaches which she characterized as migraines.  
Physical examination revealed that the external nasal 
structures were within normal limits.  No abnormalities of 
the underlying nasal ones were palpated.  Internally, the 
septum was mildly deviated.  The turbinates were moderately 
hyperemic and a slight watery discharge was present.  There 
was no evidence of nasal polyps or other masses or lesions.  
The paranasal sinuses were negative.  The examiner assessed 
the Veteran's chronic vasomotor rhinitis as moderate and 
noted that there was no associated sinusitis or other 
abnormality.  

An additional VA examination was conducted in August 2009.  
The Veteran's history was reviewed.  She reported almost 
continued problems with nasal congestion, drainage, blockage, 
and discomfort.  She complained of heavy blockage and 
drainage and noted that she was on intranasal and oral 
antihistamines.  Physical examination revealed that the 
external nasal and paranasal sinus structures were normal to 
palpation and percussion.  The septum was relatively 
straight.  The turbinates were markedly hyperemic with 
moderately severe obstruction bilaterally.  The examiner 
noted that the obstruction percentage was approximately 70 
percent bilaterally.  No polyps, masses, or lesions were 
detected.  The impression was chronic allergic vasomotor 
rhinitis with moderately severe obstruction.

Upon review of the evidence pertaining to this claim, the 
Board has determined that an evaluation in excess of 10 
percent is not warranted.  In this regard, the Board observes 
that a higher evaluation under the criteria for allergic 
rhinitis requires evidence of polyps.  However, the evidence 
shows that polyps have not been identified by examining 
providers.  The Board has also considered whether a higher 
evaluation might be assignable under the criteria for chronic 
sinusitis, but in the absence of objective findings relating 
to sinusitis, evaluation under this criteria is not 
warranted.  Here, the January 2008 VA examiner indicated that 
the paranasal sinuses were negative, and the examinations of 
record fail to show purulent discharge or crusting, or 
sinusitis.  As such, evaluation pursuant to the criteria for 
chronic sinusitis is not warranted.  

The Board notes that the Veteran is competent to describe her 
disability and report that it is worse.  However, the more 
probative evidence consists of that prepared by neutral 
skilled professionals, and such evidence demonstrates that 
the currently assigned evaluation for the Veteran's allergic 
vasomotor rhinitis is appropriate.  The evidence 
preponderates against a finding that an increased evaluation 
is warranted.  As such, the appeal is denied.  Gilbert.


ORDER

Entitlement to an evaluation in excess of 30 percent for 
bilateral flat feet with claw toes is denied.

Entitlement to an evaluation in excess of 10 percent for 
allergic vasomotor rhinitis is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


